Citation Nr: 0316562	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  93-20 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's mother




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from August 1981 to August 
1985.  The appellant is the veteran's widow.

This appeal arose from a November 1990 rating action of the 
Boston, Massachusetts, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In May 1991, the appellant and the 
veteran's mother testified at a personal hearing at the RO; 
in July 1991, the hearing officer issued a decision which 
confirmed the denial of the benefit sought.  This decision 
was continued by a rating action issued in April 1992.  In 
August 1995, the Board of Veterans' Appeals (Board) remanded 
this case for additional evidentiary development, which was 
followed by a September 1996 rating action which denied the 
issue.  In September 1997, the Board issued a decision which 
denied the benefit sought.

The appellant appealed the Board's September 1997 decision to 
the United States Court of Appeals for Veteran's Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999)(hereinafter "the Court").  On June 24, 
1999, the Court rendered a decision which reversed the 
Board's decision and returned the case to the Board for 
development consistent with its opinion.  A copy of the 
Court's decision has been included in the claims file.  

In May 2000, the Board remanded this case for additional 
development.  In December 2001, the Board issued a decision 
which denied entitlement to the requested benefit. 

The appellant appealed the December 2001 decision to the 
Court.  In January 2003, a Joint Motion for Remand was 
issued, which requested that the case be remanded to the 
Board for further development.  On February 6, 2003, the 
Court issued a decision which vacated the December 2001 Board 
decision and which returned the case to the Board for 
additional development consistent with its Order.  A copy of 
the Joint Motion and the Court Order have been included in 
the claims file.

The January 2003 Joint Motion for Remand indicated that the 
appellant had not been properly notified of the provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5103A 
(West Supp. 2002) (VCAA).  Therefore, it was argued that such 
notification had to be undertaken prior to a final 
determination of the claim.  It was also noted that another 
attempt should be made to locate the veteran's complete DD 
Form 1141, Record of Occupational Exposure to Ionizing 
Radiation.  Finally, it was noted that, in a previous remand, 
a dose estimate had been requested.  However, no such 
estimate was apparently obtained, in violation of Stegall v. 
West, 11 Vet. App. 268 (1998) (which confers on a claimant, 
as a matter of law, the right to compliance with remand 
orders).

Therefore, the following development actions should be taken:

1.  Comply with all provisions of the 
VCAA.  In particular, notify the 
appellant of the evidence and information 
necessary to substantiate her claim and 
inform her whether she or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Contact the Navy Environmental Health 
Center Detachment, Naval Dosimetry 
Center, Bethesda, Maryland 20889-5614, 
and request that they provide a complete 
Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141) for the 
veteran.

3.  Once this information is received, 
refer the case to the Under Secretary for 
Health for the preparation of a dose 
estimate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


